Citation Nr: 1758986	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  10-23 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for headaches.

2.  Entitlement to a rating higher than 20 percent for postoperative bilateral hammertoe deformities of the right foot with arthritis and history of calluses. 

3.  Entitlement to a rating higher than 20 percent for postoperative bilateral hammertoe deformities of the left foot with arthritis and history of calluses.

4.  Entitlement to a rating in excess of 10 percent for hypertension. 

5.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:  Disabled American Veterans

ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to October 1987 with 11 months of prior active service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was previously before the Board in August 2016 and remanded for additional development.  On remand, the RO granted service connection for traumatic brain injury (TBI) and associated scars and insomnia, and awarded initial ratings for these disabilities.  Accordingly, these issues are not in appellate status and will not be addressed further here.  However, the Board will address entitlement to an increased rating for headaches as a distinct diagnosis that is evaluated under Diagnostic Code (Code) 8100.  38 C.F.R. § 4.124a.    

The Board also notes the Veteran's December 2014 written statement withdrawing his request for a Board hearing.  

In addition, the Board finds that the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, and is taking jurisdiction of a claim for a TDIU rating as part and parcel of the claim seeking an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).

The issues of entitlement to an increased rating for hypertension and right and left foot disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  It is reasonably shown that, throughout the period on appeal, the Veteran's migraines have been manifested by symptoms more nearly approximating very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

2.  The Veteran's service-connected disabilities render him unable to obtain or maintain substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for a 50 percent disability rating for migraines have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code (Code) 8100 (2017).

2.  The criteria for entitlement to TDIU have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the benefits sought are being granted, there is no reason to belabor the impact of the VCAA on these matters; any notice error or duty to assist omission is harmless. 

There also was the required compliance, certainly acceptable substantial compliance, with the Board's previous remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board itself errs as a matter of law when it fails to ensure compliance); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that "substantial" rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).
I.  Increased Rating for Headaches 

Legal Criteria

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's migraines are rated as 30 percent disabling under 38 C.F.R. § 4.124a, Code 8100.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent rating is warranted when there are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

Factual Background

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378,1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claims.

During his October 2008 VA examination, the Veteran reported headaches three times a week that last an hour and are associated with some dizziness and vertigo.  He reported ibuprofen helped his headaches.  He was working full time and denied job performance concerns.  The examiner diagnosed him with TBI and vascular headaches.  

During October 2009 VA treatment, the Veteran reported migraines and was prescribed a prophylactic medication.   

During his December 2011 VA examination, the Veteran reported worsening frontal headaches several times a week lasting for several hours.  The examiner characterized these as very frequent prostrating and prolonged migraines.  

During his February 2017 VA examination, the Veteran reported headaches every other day lasting less than a day and associated sound and light sensitivity and nausea.  He stated he was unable to work during migraines.   The examiner described the headaches as post-traumatic headaches with at least monthly characteristic prostrating attacks. 

In a September 2017 appellate brief, the Veteran's representative noted the Veteran's belief that his disability picture is worse than rated and causes marked interference with his daily activities.   

Analysis 

After a careful review of the evidence, the Board finds that the Veteran is entitled to an increased rating of 50 percent (the maximum available under Code 8100) for his migraine headaches.  This rating is supported by the December 2011 VA examiner's finding of very frequent and prostrating prolonged migraines.  Although the February 2017 VA examiner characterized the migraines as monthly characteristic prostrating headaches, the Board finds the Veteran's description of his headaches and their frequency to be competent, credible, and consistent.  

Moreover, the Code 8100 rating criteria do not contemplate the ameliorating effects of medication to treat migraines; consequently, the Board is prohibited from assigning a disability rating based on the severity when such medication is taken.  See Jones v. Shinseki, 26 Vet. App. 56 (2012).  Thus, to the extent that the October 2008 and February 2017 VA examiners' opinions were affected by the headaches' response to medication, such opinions cannot be considered evidence against the Veteran's claim.

Finally, the Veteran has the described the impact of his headaches on his ability to work, which is an element of the 50 percent rating under Code 8100.  His lay statements are supported by the February 2017 VA examiner's finding that the Veteran is unable to work when migraines are present.  This interference with employment is encompassed by the 50 percent rating under Code 8100 as "productive of severe economic inadaptability," granted here, and also by the award of TDIU discussed below.   Resolving reasonable doubt in the Veteran's favor, the Board finds that an increased rating of 50 percent under Code 8100 best approximates his headache disability picture.   

II. Entitlement to TDIU 

The Board notes that the RO denied the Veteran's TDIU claim in a May 2013 rating decision.  As discussed in the introduction, the Board is taking jurisdiction of this claim under Rice.  22 Vet. App. at 455 (2009).

To establish entitlement to TDIU, there must be impairment so severe that it is impossible for the Veteran to follow a substantially gainful occupation.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

A veteran is eligible for a schedular rating of TDIU if either one service-connected disability is rated at least 60 percent or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more).  38 C.F.R. § 4.16(a).  Where the schedular criteria are not met, an extraschedular rating may be considered.  38 C.F.R. § 4.16(b)

In this case, the Veteran meets the schedular criteria for TDIU.  He provided competent and credible reports that symptoms from his service-connected TBI, headaches, and foot disabilities have prevented him from working from May 30, 2009 (his last day of employment) forward.  Eligibility for TDIU is supported by the evidence showing that he has not worked since May 2009, and that he has significant functional limitations due to his TBI, headache, and foot disabilities as noted on the VA examination reports.  For example, the February 2017 VA-contracted examiner opined that the Veteran could not maintain any sort of full-time employment due to his impaired concentration and memory and difficulty learning associated with this TBI and headaches.  Accordingly, the Board finds that the Veteran has been unable to obtain and maintain substantially gainful employment since May 30, 2009, and TDIU is granted.


ORDER

Entitlement to an increased rating of 50 percent for headaches is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to TDIU is granted effective May 30, 2009, subject to the laws and regulations governing the award of monetary benefits.

	(CONTINUED ON NEXT PAGE)


REMAND

Hypertension 

In his September 2017 appellate brief, Veteran reported worsening symptoms since his most VA hypertension examination; accordingly, a remand is necessary for a contemporaneous examination.  On remand, the examiner should ask the Veteran to describe any symptoms he associates with his high blood pressure such as feet swelling (as discussed in the October 2008 VA examination report) and specify whether or not these symptoms are related to his service-connected hypertension. 

Right and Left Foot

The Veteran's right and left foot disabilities are each rated as 20 percent disabling under Code 5284, the diagnostic code for foot injuries.  In Yancy v. McDonald, the Court of Appeals for Veterans Claims held that unlisted foot diagnoses may be evaluated by analogy under this Code, which assigns ratings based on the overall severity of the foot disorder.  See Yancy v. McDonald, 27 Vet. App. 484 (2016).  However, because Veteran's medical records indicate that he has several foot disabilities that are specifically listed, a remand is necessary to afford the Veteran a contemporaneous examination to evaluate the current severity of his foot disabilities and determine whether a higher overall rating would result if his separate conditions are evaluated under their specific Codes.  

The December VA 2011 examiner listed the Veteran's diagnoses as hammertoes, onychomycoses, corns, calluses, s/p metatarsal osteotomy, s/p hallux valgus surgery, hallux valgus, bilateral degenerative arthritis, and post-surgical scars. 

On remand, the examiner should provide information necessary for rating under any applicable foot diagnostic code and include a detailed discussion of the severity of the Veteran's overall foot conditions.  After providing the necessary information, the examiner should, if feasible and to the extent possible, attribute the Veteran's symptoms including pain and swelling to a specific disability or disabilities.  The AOJ should then re-adjudicate the claim, assigning separate ratings for each identified compensable disability, if warranted AND more favorable to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA or adequately identified treatment records related to the Veteran's service-connected hypertension and foot disabilities.

2.  Then schedule the Veteran for an appropriate VA examination(s) to assess the severity of his service-connected hypertension and foot disabilities.  The claims folder and all pertinent medical records should be made available to the examiner for review.  All necessary diagnostic testing should be performed. 

For hypertension: 

The examiner should state whether the Veteran's reported swollen feet are associated with his hypertension and provide all required information to evaluate hypertension under Code 7101.

For the feet: 

The examiner should have available for review a copy of the criteria in 38 C.F.R. § 4.71a , Codes 5003 and 5276-5284 and § 4.59, and the findings reported should be sufficiently detailed to allow for application of all pertinent criteria. The examiner MUST specifically discuss the diagnoses contained in the October 2008 and December 2011 VA examination reports including the Veteran's history of foot surgeries, and current diagnoses of hammertoes, hallux valgus, calluses, corns, onychomycoses, arthritis, and retro-calcaneal spurs.  The examiner should note whether or not the findings are affected by such factors as pain, use, periods of exacerbation, etc., and opine regarding any additional degree of disability resulting from such factors. The examiner should comment on the nature and degree of reported symptoms (pain, swelling, etc.) and functional impairment and attribute these symptoms and impairment to a specific diagnosed disability or disabilities.  If it is not feasible to provide this information, the examiner should so state and explain why.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).


	(CONTINUED ON NEXT PAGE)












3.  The AOJ should then readjudicate the claims on appeal.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.
 
The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


